FILED
                                                                       United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                           Tenth Circuit

                             FOR THE TENTH CIRCUIT                             May 10, 2016
                         _________________________________
                                                                           Elisabeth A. Shumaker
                                                                               Clerk of Court
UNITED STATES OF AMERICA,

      Plaintiff - Appellee,

v.                                                          No. 15-3274
                                                  (D.C. No. 6:05-CR-10245-JTM-1)
SIGIFREDO SAENZ,                                              (D. Kan.)

      Defendant - Appellant.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before KELLY, HOLMES, and MORITZ, Circuit Judges.
                  _________________________________

      Appearing pro se, Sigifredo Saenz appeals the district court’s denial of his

motion to reconsider the court’s order reducing his sentence under 18 U.S.C.

§ 3582(c)(2).1 Because the district court lacked authority to reduce Saenz’s sentence

below the minimum of the amended Guidelines range, we affirm.

      In 2006, a jury convicted Saenz of various crimes arising from his possession

and distribution of methamphetamine. Saenz’s presentence investigation report

      *
         After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value. See Fed. R. App. P. 32.1;
10th Cir. R. 32.1.
       1
         We liberally construe Saenz’s pro se filings, but it’s not our role to act as his
advocate. James v. Wadas, 724 F.3d 1312, 1315 (10th Cir. 2013).
reflected a total offense level of 38 and a criminal history category of I, producing a

Guidelines range of 235 to 293 months in prison. Citing the nature and circumstances

of the offense, Saenz’s history and characteristics, and the necessity of avoiding

unwarranted sentencing disparities among defendants, the district court imposed a

below-Guidelines sentence of 192 months.

      The Sentencing Commission subsequently issued Amendment 782, which

lowered by two levels most of the base offense levels provided in the Guidelines’

Drug Quantity Table. See U.S.S.G. app. C, amend. 782. Saenz filed a motion for

sentence reduction under § 3582(c)(2), which authorizes a district court to reduce a

defendant’s sentence if it was “based on a sentencing range that has subsequently

been lowered by the Sentencing Commission.”

      In light of Amendment 782, the district court calculated an amended offense

level of 36, resulting in an amended Guidelines range of 188 to 235 months in prison.

The court thus granted Saenz’s motion, reducing his original 192-month sentence to

188 months—the minimum of the amended Guidelines range. Saenz requested

reconsideration, arguing that because his original 192-month sentence was 43 months

below the minimum of his original Guidelines range, the district court should reduce

his amended sentence to 43 months below the minimum of his amended Guidelines

range, resulting in a 145-month sentence. The district court denied Saenz’s motion,

explaining that Saenz “presented no basis for concluding that the relatively lenient

sentence warrant[ed] further reduction.” R. vol. 1, 556.




                                           2
       Saenz appeals, arguing the district court should have reduced his sentence to

145 months. But a district court “shall not reduce the defendant’s term of

imprisonment” under § 3582(c)(2) “to a term that is less than the minimum of the

amended guideline range” unless the defendant originally received a sentence

reduction “pursuant to a government motion to reflect the defendant’s substantial

assistance to authorities.” U.S.S.G. § 1B1.10(b)(2)(A)-(B). Here, the district court

imposed an amended sentence of 188 months—the minimum of the amended

guideline range. And because Saenz didn’t initially receive a reduction pursuant to a

government motion to reflect his substantial assistance to authorities, the district

court lacked authority to further reduce Saenz’s sentence. See United States v. Kurtz,

––– F.3d ––––, ––––, 2016 WL 1212066, at *3-4 (10th Cir. Mar. 29, 2016)

(explaining district court lacked statutory authority to reduce defendant’s sentence to

term less than the minimum of the amended Guidelines range because government

didn’t file motion to reduce sentence based on defendant’s substantial assistance to

authorities).

       Accordingly, we affirm the district court’s denial of Saenz’s motion to

reconsider his reduced sentence.


                                            Entered for the Court


                                            Nancy L. Moritz
                                            Circuit Judge




                                            3